Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 29 September 2020.  Claims 1-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-10, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (Hereinafter, Gibson, US 2010/0325549 A1) in view of Thangeswaran (US 2017/0034306 A1).
Per claim 1, Gibson discloses a user terminal to couple to a resource remote from the user terminal(e.g., client device 104 as shown in Fig. 1; Abstract; paragraph [0018]; paragraph [0025]), the user terminal comprising: 
a processor operable to retrieve, from the remote resource ( e.g., processor 110 as shown in Fig. 1; paragraph [0022]; paragraph [035]); and 
a memory device (e.g., memory 112 (114) as shown in Fig. 1; paragraph [0024]) coupled to the processor and including instructions stored thereon (paragraph [0030]) that, in response to execution by the processor, are operable to perform operations including: 
rendering one or more displays of a user interaction window (e.g., web pages 126 as shown in Figs. 5A and 5B) based on navigation through logical pages of the web-based application(paragraphs [0027-0028]; paragraph [0047]), the one or more displays including a plurality of controls comprising at least one navigation control to control the navigation (paragraph [0036], “ … For example, the user may utilize the browser 120 to navigate to a second web page 126 within the website 128, e.g., by entering the URL of the web page 126, selecting a link to the web page 126, using navigation controls furnished by the browser 120, and so forth ...“) and one or more video playback controls to initiate playback of one or more videos(e.g., pluck icon 538 as shown in Fig. 5B; paragraph [0054], “ … To select one of the media offerings from the web page for inclusion in the queue 534, a "pluck" icon ("+") 538 may be selected that is associated with the media item 518.  The media item 518 is then be added to the queue 534 in response to the selection… “; paragraph [0055]), respectively, in a playback window (e.g., task bar 502 as shown in Figs. 5A and 5B; paragraph [0051]); 
rendering the playback window over at least one of the displays of the user interaction window(e.g., Figs. 5A and 5B illustrate rendering the playback window 502 over at least one of the displays of the user interaction window 126), wherein Examiner’s Note:  Paragraph [0013] of Gibson discloses that “web pages are configured for integration with the media player so that the media player is persistently displayed by the browser during navigation among the web pages of the website, during operations performed on the web page (e.g., scrolling), and so on.”  Thus, Gibson teaches persistently rendering a playback window at a remote resource such as a website. Furthermore, Gibson discloses “wherein the logical pages correspond with different location hashes of the remote resource” since Gibson teaches that “the media player may be configured as a web page in which subsequent web pages of the online digital media store website are presented. “  Therefore, Gibson describes a playback window at a remote resource or website that allows the user to navigate to different logical web pages or location hashes of the remote resource or website.)  and the playback window persist The task bar 502 may include various segments that provide functionality to facilitate persistent media playback across a web browsing session without the installation of client-side components.  For example, in FIGS. 5A and 5B, the illustrated task bar 502 includes a transport control segment 508, a queue segment 510, and a contextual discovery segment 512. “; paragraph [0056]; Claim 1), wherein the playback window includes a resize control and a reposition control (e.g., Controls (e.g., tabs 504 & 506) as shown in Figs. 5a and 5B; paragraph [0047], “… In FIGS. 5A and 5B, the task bar 502 is illustrated as being positioned adjacent to the bottom of the browser display 500, e.g., below the displayed web page 126.  However, it is contemplated that the task bar 502 may be displayed in any part of the browser display 500 (e.g., at the top of the display 500, at a side of the display 500, and so on), may be movable within the web page (e.g., as a persistent pop-up display), and so on.  Controls (e.g., tabs 504 & 506) may be provided to allow functionality such as moving the task bar 502, hiding the task bar 502, sizing the task bar 502, and so on.  … 
Gibson does not expressly disclose:
a processor operable to retrieve, from the remote resource and in a single page load, a single page application (SPA) based on a hierarchical node model wherein the SPA application includes logic operable by the processor to operate one or more nodes of the SPA application without additional page loads to perform operations, 
wherein the logical pages correspond with different location hashes of the remote resource.
Thangeswaran disclose:
a processor (e.g., processor 811 as shown in Fig. 8; paragraphs [0081-0082]; paragraph [0086]) operable to retrieve, from the remote resource and in a single page load, a single page application (SPA) based on a hierarchical node model wherein the SPA application includes logic operable by the processor to operate one or more nodes of the SPA application without additional page loads to perform operations(Abstract; paragraph [0003]; paragraphs [0098-0098]; See claim 1 of Thangeswaran), 
wherein the logical pages (e.g., pages 301-1 through 301-n as shown in Fig. 3; paragraph [0042], “FIG. 3 shows a non-limiting example architecture for a multiple SPA web application.  FIG. 3 shows an example multiple SPA web application 300, which consists of multiple SPAs, Page One 301-1, Page Two 301-2, through Page N 301-n. “) correspond with different location hashes (e.g., 302) of the remote resource (Abstract, “The described technology relates to a software application architecture allowing for creation of a web application that has multiple Single Page Applications (SPAs) within the application ...  “; paragraph [0016]; paragraphs [0031-0032]; paragraphs [0043-0044]; paragraph [0060]; Examiner’s Note: Thangeswaran teaches  a software application architecture allowing for creation of a single web application having multiple SPAs or different location hashes within the application as suggested in paragraph [0016] and paragraphs [0052-0068].  Thus, different location hashes or SPAs can be managed within a single application.).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the software application architecture of Thangeswaran in the persistent media playback device of Gibson for the purpose of easily managing different location hashes or SPAs using a single software application as suggested by Thangeswaran (paragraphs [0098-0100]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gibson and Thangeswaran to obtain the invention as specified in claim 1.
Per claim 3, Gibson and Thangeswaran disclose the user terminal of claim 1, wherein the logical pages are of a same single digital page (Gibson, e.g., online media store website 128; paragraph [0027]), and wherein the same single digital page comprises a web page(Gibson, paragraph [0027], “ … Web pages 126 within a website, such as an online digital media store website 128, may then be served via the network 106 for display with the media player 124 by the browser 120 of the client device 104….
Per claim 5, Gibson and Thangeswaran disclose the user terminal of claim 1, wherein the operations further include rendering the one or more displays of the user interaction window and the playback window using a web browser (Gibson, Abstract; paragraph [0002]; paragraph [0013]).
Per claim 7, Gibson discloses an apparatus(e.g., environment 100 as shown in Fig. 1)comprising: 
rendering one or more displays of a user interaction window (e.g., web pages 126 as shown in Figs. 5A and 5B) based on navigation through logical pages of the web-based application(paragraphs [0027-0028]; paragraph [0047]), the one or more displays including a plurality of controls comprising at least one navigation control to control the navigation (paragraph [0036], “ … For example, the user may utilize the browser 120 to navigate to a second web page 126 within the website 128, e.g., by entering the URL of the web page 126, selecting a link to the web page 126, using navigation controls furnished by the browser 120, and so forth ...“) and one or more video playback controls to initiate playback of one or more videos(e.g., pluck icon 538 as shown in Fig. 5B; paragraph [0054], “ … To select one of the media offerings from the web page for inclusion in the queue 534, a "pluck" icon ("+") 538 may be selected that is associated with the media item 518.  The media item 518 is then be added to the queue 534 in response to the selection… “; paragraph [0055]), respectively, in a playback window (e.g., task bar 502 as shown in Figs. 5A and 5B; paragraph [0051]); 
rendering the playback window over at least one of the displays of the user interaction window(e.g., Figs. 5A and 5B illustrate rendering the playback window 502 over at least one of the displays of the user interaction window 126), the playback window to persist through any navigation between the logical pages in the user interaction window based on one or more user inputs to the at least one navigation control(Abstract; paragraph [0048], “ The task bar 502 may include various segments that provide functionality to facilitate persistent media playback across a web browsing session without the installation of client-side components.  For example, in FIGS. 5A and 5B, the illustrated task bar 502 includes a transport control segment 508, a queue segment 510, and a contextual discovery segment 512. “; paragraph [0056]; Claim 1), wherein the playback window includes a resize control and a reposition control (e.g., Controls (e.g., tabs 504 & 506) as shown in Figs. 5a and 5B; paragraph [0047], “… In FIGS. 5A and 5B, the task bar 502 is illustrated as being positioned adjacent to the bottom of the browser display 500, e.g., below the displayed web page 126.  However, it is contemplated that the task bar 502 may be displayed in any part of the browser display 500 (e.g., at the top of the display 500, at a side of the display 500, and so on), may be movable within the web page (e.g., as a persistent pop-up display), and so on.  Controls (e.g., tabs 504 & 506) may be provided to allow functionality such as moving the task bar 502, hiding the task bar 502, sizing the task bar 502, and so on.  … “).
Gibson does not expressly disclose:
a network device to provide   (e.g., processor 811 as shown in Fig. 8; paragraphs [0081-0082]; paragraph [0086]) a single page application (SPA) based on a hierarchical node model to a user terminal in a single page load, wherein the SPA application includes logic operable by a the processor of the user terminal to operate one or more nodes of the SPA application without additional page loads to perform operations(Abstract; paragraph [0003]; paragraphs [0098-0098]; See claim 1 of Thangeswaran);
wherein the logical pages correspond with different location hashes of the remote resource.
Thangeswaran disclose:
a network device to provide   (e.g., client system 210 as shown in Fig. 2; paragraph [0035]) a single page application (SPA) based on a hierarchical node Examiner’s Note: Thangeswaran teaches a SPA having a global module with distinct/different child modules organized as hierarchical nodes as shown in in Fig. 3), wherein the SPA application includes logic operable by a the processor of the user terminal to operate one or more nodes of the SPA application without additional page loads to perform operations(Abstract; paragraph [0003]; paragraphs [0098-0098]; See claim 1 of Thangeswaran);
wherein the logical pages (e.g., pages 301-1 through 301-n as shown in Fig. 3; paragraph [0042], “FIG. 3 shows a non-limiting example architecture for a multiple SPA web application.  FIG. 3 shows an example multiple SPA web application 300, which consists of multiple SPAs, Page One 301-1, Page Two 301-2, through Page N 301-n. “) correspond with different location hashes (e.g., 302) of the remote resource (Abstract, “The described technology relates to a software application architecture allowing for creation of a web application that has multiple Single Page Applications (SPAs) within the application ...  “; paragraph [0016]; paragraphs [0031-0032]; paragraphs [0043-0044]; paragraph [0060]; Examiner’s Note: Thangeswaran teaches  a software application architecture allowing for creation of a single web application having multiple SPAs or different location hashes within the application as suggested in paragraph [0016] and paragraphs [0052-0068].  Thus, different location hashes or SPAs can be managed within a single application.).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the software application 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gibson and Thangeswaran to obtain the invention as specified in claim 7.
Per claim 8, Gibson and Thangeswaran disclose the apparatus of claim 7, wherein the SPA is 
Per claim 9, Gibson and Gottwald disclose the apparatus of claim 7, wherein the operations further comprise: 
generating a video format frame to playback the corresponding video (Gibson, paragraph [0047], “Further, the task bar 502 may be configured to appear integrated with the web page 126.  For example, the web page 126 may include elements such as frames, colors, textures, combinations of these elements, and so on, that are configured to be consistent with like elements of the web page 126.  “); and 
embedding the video format frame in the playback window (Gibson, paragraph [0047]).
Per claim 10, Gibson and Thangeswaran disclose the apparatus of claim 9, wherein the video format frame is set to fixed height and width (Gibson, paragraph [0027], “… For example, the browser 120 may display each web page 126 with the media player 124, which may be displayed as a fixed toolbar…
Per claim 14, Gibson discloses  a computer-implemented method (Abstract), comprising:
rendering one or more displays of a user interaction window (e.g., web pages 126 as shown in Figs. 5A and 5B) based on navigation through logical pages of the web-based application(paragraphs [0027-0028]; paragraph [0047]), the one or more displays including a plurality of controls comprising at least one navigation control to control the navigation (paragraph [0036], “ … For example, the user may utilize the browser 120 to navigate to a second web page 126 within the website 128, e.g., by entering the URL of the web page 126, selecting a link to the web page 126, using navigation controls furnished by the browser 120, and so forth ...“) and one or more video playback controls to initiate playback of one or more videos(e.g., pluck icon 538 as shown in Fig. 5B; paragraph [0054], “ … To select one of the media offerings from the web page for inclusion in the queue 534, a "pluck" icon ("+") 538 may be selected that is associated with the media item 518.  The media item 518 is then be added to the queue 534 in response to the selection… “; paragraph [0055]), respectively, in a playback window (e.g., task bar 502 as shown in Figs. 5A and 5B; paragraph [0051]); 
rendering the playback window over at least one of the displays of the user interaction window(e.g., Figs. 5A and 5B illustrate rendering the playback window 502 over at least one of the displays of the user interaction window 126), the playback window to persist through any navigation between the logical pages in the user interaction window based on one or more user inputs to the at least one navigation control(Abstract; paragraph [0048], “ The task bar 502 may include various segments that provide functionality to facilitate persistent media playback across a web browsing session without the installation of client-side components.  For example, in FIGS. 5A and 5B, the illustrated task bar 502 includes a transport control segment 508, a queue segment 510, and a contextual discovery segment 512. “; paragraph [0056]; Claim 1), wherein the playback window includes a resize control and a reposition control (e.g., Controls (e.g., tabs 504 & In FIGS. 5A and 5B, the task bar 502 is illustrated as being positioned adjacent to the bottom of the browser display 500, e.g., below the displayed web page 126.  However, it is contemplated that the task bar 502 may be displayed in any part of the browser display 500 (e.g., at the top of the display 500, at a side of the display 500, and so on), may be movable within the web page (e.g., as a persistent pop-up display), and so on.  Controls (e.g., tabs 504 & 506) may be provided to allow functionality such as moving the task bar 502, hiding the task bar 502, sizing the task bar 502, and so on.  … “).
Gibson does not expressly disclose:
a network device to provide   (e.g., processor 811 as shown in Fig. 8; paragraphs [0081-0082]; paragraph [0086]) a single page application (SPA) based on a hierarchical node model to a user terminal in a single page load, wherein the SPA application includes logic operable by a the processor of the user terminal to operate one or more nodes of the SPA application without additional page loads to perform operations(Abstract; paragraph [0003]; paragraphs [0098-0098]; See claim 1 of Thangeswaran);
wherein the logical pages correspond with different location hashes of the remote resource.
Thangeswaran disclose:
downloading Examiner’s Note: Thangeswaran teaches a SPA having a global module with distinct/different child modules organized as hierarchical nodes as shown in in Fig. 3), wherein the SPA application includes 
wherein the logical pages (e.g., pages 301-1 through 301-n as shown in Fig. 3; paragraph [0042], “FIG. 3 shows a non-limiting example architecture for a multiple SPA web application.  FIG. 3 shows an example multiple SPA web application 300, which consists of multiple SPAs, Page One 301-1, Page Two 301-2, through Page N 301-n. “) correspond with different location hashes (e.g., 302) of the remote resource (Abstract, “The described technology relates to a software application architecture allowing for creation of a web application that has multiple Single Page Applications (SPAs) within the application ...  “; paragraph [0016]; paragraphs [0031-0032]; paragraphs [0043-0044]; paragraph [0060]; Examiner’s Note: Thangeswaran teaches  a software application architecture allowing for creation of a single web application having multiple SPAs or different location hashes within the application as suggested in paragraph [0016] and paragraphs [0052-0068].  Thus, different location hashes or SPAs can be managed within a single application.).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the software application architecture of Thangeswaran in the persistent media playback device of Gibson for the purpose of easily managing different location hashes or SPAs using a single software application as suggested by Thangeswaran (paragraphs [0098-0100]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gibson and Thangeswaran to obtain the invention as specified in claim 14.
Per claim 15, Gibson and Thangeswaran disclose the computer-implemented method of claim 14, wherein the operations further include displaying the playback window and the one or more displays of the user interaction window in a web browser (Gibson, Abstract; paragraph [0002]; paragraph [0013]).
Per claim 16, Gibson and Thangeswaran disclose the computer-implemented method of claim 15, wherein the operations further include simultaneously displaying the playback window and at least one of the one or more displays of the user interaction window in same browser tab of the web browser(Gibson, e.g., Fig. 5A and 5B illustrate wherein at least one of the one or more displays of the user interaction window 126 and the playback 502 window are simultaneously displayed in a same browser tab of the web browser 120; paragraph [0047]).
Per claim 17, Gibson and Thangeswaran disclose the computer-implemented method of claim 16, wherein the user input specifies a reduction to the size of the playback window (Gibson, paragraph [0047], “…hiding the task bar 502 …“; paragraph [0051], “ … In embodiments, the visual content display area 532 is dynamic such that it is hidden when visual content is not available, e.g., when a media item 518 contains audio content and not video content as illustrated in FIG. 5A.  “), and the operations further include: 
generating a video format frame set to max height and max width to embed in the playback window(Gibson, paragraph [0051], “ … As shown, the transport control segment 508 may be expanded to include a visual content display area 532. ..“); and
 using the video format frame to display the corresponding video in the playback window (Giibson, paragraph [0051], “ …The visual content display area 532 may be included when media items contain visual content (e.g., videos, podcasts, games, and so on) to display the visual content… “).
Per claim 19, Gibson and Thangeswaran disclose the computer-implemented method of claim 18, wherein the initial displaying is at a default size and/or position (Gibson, paragraph [0047]).
Per claim 20, Gibson and Thangeswaran disclose the computer-implemented method of claim 19, wherein playback window is resizable and/or repositionable from the default size and/or position to expose a view of any arbitrary region of the user interaction window(Gibson, paragraph [0047]).
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (Hereinafter, Gibson, US 2010/0325549 A1) in view of  Thangeswaran (US 2017/0034306 A1), and further in view of Jetha et al. (Hereinafter, Jetha, US 2004/0056869 A1).
Per claim 2, Gibson and Thangeswaran disclose the user terminal of claim 1, wherein the user input to the resize control or the user input to the reposition control is received at a first time(Gibson, paragraph [0051]), wherein the operations further comprise: for an activation of a video playback control of the one or more video playback controls that occurs at a second time that is after the first time, initiate playback of a corresponding one of the one or more videos using the playback window 
 in response to a user input to the resize control, render the playback window as specified by the user input to the resize control; and
 in response to receipt of a user input to the reposition control, render the playback window positioned as specified by the user input to the reposition control.
Jetha discloses wherein the playback window includes a resize control to resize the playback window to a user-selected size (e.g., resize base icon 490 as shown in Fig. 4) and a reposition control to move the playback window relative to the user interaction window to a user-selected location (e.g., move icon 460 as shown in Fig. 4; paragraph [0055]); wherein the operations  further include:
in response to a user input to the resize control, render the playback window as specified by the user input to the resize control(paragraph [0060]); and
in response to receipt of a user input to the reposition control, render the playback window positioned as specified by the user input to the reposition control (paragraph [0058]).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the lens control elements of Jetha in the persistent media playback device of Gibson and Thangeswaran for the purpose of making better use of screen real estate.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gibson, Thangeswaran, and Jetha to obtain the invention as specified in claim 2.
Per claim 18, Gibson and Thangeswaran disclose the computer-implemented method of claim 14, wherein the user input to the resize control or the user input to the reposition control is received at a first time, wherein the operations further comprise: 
for an activation of a video playback control of the one or more video playback controls that occurs at a second time that is after the first time(Gibson, paragraph [0051]), initiate playback of a corresponding one of the one or more videos using the playback window sized or positioned as specified by the user input received at the first time(Gibson, Fig. 3; paragraph [0007]; paragraph [0014]; paragraph [0028]; paragraphs [0038-0041]);
identifying an initial activation of a video playback control of the one or more video playback controls, wherein the initial activation comprises a first activation, wherein the activation at the second time comprises a second non-initial activation of the same or different one of the one or more video playback controls as the first activation(Gibson, paragraph [0052]); and 
initially displaying the playback window in response to the first activation(Gibson, paragraph [0051] ); but do not expressly disclose wherein the playback window includes a resize control to resize the playback window to a user-selected size and a reposition control to move the playback window relative to the user interaction window to a user-selected location; wherein the operations  further include:
 in response to a user input to the resize control, render the playback window as specified by the user input to the resize control; and
 in response to receipt of a user input to the reposition control, render the playback window positioned as specified by the user input to the reposition control.
Jetha discloses wherein the playback window includes a resize control to resize the playback window to a user-selected size (e.g., resize base icon 490 as shown in Fig. 4) and a reposition control to move the playback window relative to the user interaction window to a user-selected location (e.g., move icon 460 as shown in Fig. 4; paragraph [0055]); wherein the operations  further include:
in response to a user input to the resize control, render the playback window as specified by the user input to the resize control(paragraph [0060]); and
in response to receipt of a user input to the reposition control, render the playback window positioned as specified by the user input to the reposition control (paragraph [0058]).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the lens control elements of Jetha in the persistent media playback device of Gibson and Thangeswaran for the purpose of making better use of screen real estate.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gibson, Thangeswaran, and Jetha to obtain the invention as specified in claim 18.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (Hereinafter, Gibson, US 2010/0325549 A1) in view of  Thangeswaran (US 2017/0034306 A1), and further in view of Bhatla et al. (Hereinafter, US 2007/0136685 A1 ).
Per claim 4, Gibson and Thangeswaran disclose the user terminal of claim 1,  but do not disclose the resize control further to resize the playback window to the user-specified size with content aspect ratio preservation, the reposition control further to reposition the playback window to the user-specified position with the content aspect ratio preservation.
Bhatla discloses the resize control further to resize the playback window to the user-specified size with content aspect ratio preservation, the reposition control further to reposition the playback window to the user-specified position with the content aspect ratio preservation(Abstract; paragraph [0053]).
  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the adaptive media player of Bhatla in the persistent media playback device of Gibson and Thangeswaran for the purpose of maintaining the aspect ratio of the video image when the browser window is resized, either by the user or by programmatic events as suggested by Bhatla (paragraph [0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gibson, Thangeswaran, and Bhatla to obtain the invention as specified in claim 4.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (Hereinafter, Gibson, US 2010/0325549 A1) in view of  Thangeswaran (US 2017/0034306 A1), and further in view of Sisson et al. (Hereinafter, Sisson, US 2018/0046602  A1 ).
Per claim 11, Gibson and Thangeswaran disclose the apparatus of claim 10, but do not expressly disclose wherein the video format frame comprises an iFrame.
Sisson discloses wherein the video format frame comprises an iFrame ([0009],” …  a rendering engine configured to render content associated with a selected web page in an iframe embedded in a web page accessible from the website …”; paragraphs [0084-0086]; paragraph [0014]; paragraph [0104]; paragraph [0109] ).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system architecture and related methods for controlling and/or modifying the content presented by a web site on one or more web pages of Sisson in the persistent media playback device of Gibson and Thangeswaran for the purpose of managing the arrangement and display of content on a web page as suggested by Sisson (paragraph [0002]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gibson and Thangeswaran and Sisson to obtain the invention as specified in claim 11.
Per claim 12, Gibson and Thangeswaran and Sisson disclose the apparatus of claim 11, wherein the iFrame is set to fixed height and width using a CSS (cascading style sheet) setting(Sisson, paragraph [0109]; paragraph [0159]).
Per claim 13, Gibson and Thangeswaran and Sisson disclose the apparatus of claim 12, wherein the CSS setting is equal to one hundred percent width and one hundred percent height (Sisson, paragraph [0159]).
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (Hereinafter, Gibson, US 2010/0325549 A1) in view of  Thangeswaran (US 2017/0034306 A1), and further in view of Dow et al. (Hereinafter, Dow, US 2011/0289460 A1).
Per claim 6, Gibson and  Thangeswaran disclose the user terminal of claim 1, but does not expressly disclose wherein the one or more nodes includes a single root node and a plurality of child nodes including a child node corresponding to the playback window, and wherein operate the one or more nodes to perform the operations includes the single root node receiving signals from the child nodes based on user inputs to the controls and the root node selectively signaling the child node corresponding to the playback window based on the signals to preserve video playback.
Dow discloses wherein the one or more nodes includes a single root node (e.g., presentation module 401 as shown in Fig. 5 ) and a plurality of child nodes (e.g., interfaces 501-504 as shown in Fig. 5) including a child node corresponding to the playback window (e.g., media player interface 503 as shown in Fig. 5; paragraph [0099]), and wherein operate the one or more nodes to perform the operations includes the single root node receiving signals from the child nodes based on user inputs to the controls and the root node selectively signaling the child node corresponding to the playback window based on the signals to preserve video playback(paragraph [0012]; paragraph [0053]; paragraphs [0097-0098]; paragraph [0144]).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the hierarchical display of content of Down the persistent media playback device of Gibson and Thangeswaran for the purpose of providing an organized user interface element selection process). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gibson and Thangeswaran and Dow to obtain the invention as specified in claim 6.
Per claim 21, Gibson and Thangeswaran disclose the computer-implemented method of claim 14,  but do not expressly disclose wherein the one or more nodes includes a single root node and a plurality of child nodes including a child node corresponding to the playback window, and wherein operate the one or more nodes to perform the operations includes the single root node receiving signals from the child nodes based on user inputs to the controls and the root node selectively signaling the child node corresponding to the playback window based on the signals to preserve video playback.
Dow discloses wherein the one or more nodes includes a single root node (e.g., presentation module 401 as shown in Fig. 5 ) and a plurality of child nodes (e.g., interfaces 501-504 as shown in Fig. 5) including a child node corresponding to the playback window (e.g., media player interface 503 as shown in Fig. 5; paragraph [0099]), and wherein operate the one or more nodes to perform the operations includes the single root node receiving signals from the child nodes based on user inputs to the controls and the root node selectively signaling the child node corresponding to the playback window based on the signals to preserve video playback(paragraph [0012]; paragraph [0053]; paragraphs [0097-0098]; paragraph [0144]).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the hierarchical display of content 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gibson and Thangeswaran and Dow to obtain the invention as specified in claim 21.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments, see Remarks, filed 19 March 2020, with respect to the rejection(s) of claim(s) claims 1-3, 5-10, and 14-20 under 35 U.S.C. § 103(a) over Gibson et al. (U.S. Patent Publication No. 2010/0325549) in view of Gottwald et al. (U.S. Patent Publication No. 2011/0083082) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thangeswaran (US 2017/0034306 A1) In view of the above, the rejection of claims 1-20 is maintained.
Thangeswaran describes a multiple single page applications (SPA) web application implementation in which a remote resource, say a web page “example.com” may have different location hashes for the logical pages  (e.g., example.com/graph, example.com/quotes, etc.) as described in paragraphs[0045-0049] and Fig. 4.
Regarding claim 6, Dow discloses wherein the one or more nodes includes a single root node (e.g., presentation module 401 as shown in Fig. 5 ) and a plurality of child nodes (e.g., interfaces 501-504 as shown in Fig. 5) including a child node corresponding to the playback window (e.g., media player interface 503 as shown in Fig. 5; paragraph  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173